DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/20/2021 has been entered. As directed by the amendment: Claims 1, 11 and 20 are amended. Claims 3-5, 13 -15 and 21 -23 are cancelled. Thus claims 1-2, 6-12 and 16 -20 are pending. The amendments made to the claims are sufficient to overcome the rejections made under 35 U.S.C. 112 (a) and 112(b) in the Non-Final Rejection dated 07/20/2021. Thus, those rejections are withdrawn. Applicant’s Remarks/ Arguments regarding the obviousness Rejection made under 35 U.S.C. 103 in the Non-Final Rejection dated 07/20/2021 are fully considered and the following Final Rejection is made herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12 and 16 -20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dichek et al. (US 2017/0190431 A1), herein after called Dichek, in view of Petrenko et al. (US 2004/0149734 A1), herein after called Petrenko, in further view of Shiffler, II et al. (US 2003/ 0042836 A1), herein after called Shiffler.
Regarding claim 1, Dichek discloses an air data sensor (a pitot tube 210 used to measure speed of an aircraft, FIG.2, 0001), comprising: a sensor body (a wall 238 that defines a boundary 239 of the pitot tube 210, FIG.2, (0030)); and a heater disposed at least partially on or at least partially within the sensor body and configured to selectively heat the sensor body (an inductive heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose a plasma heater wherein the plasma heater includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metal, wherein the vacuum tube is entirely coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube.  
However, Petrenko that extensively teaches a method and system for removing ice from aircraft parts (0007, 0014), also teaches a plasma heater (a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210 – 0212 )), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is  (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube (electrical conductor 3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to replace the inductive heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma vacuum tube heater in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko. Further, one of ordinary skill in the art would recognize inductive heater of Dichek and plasma heater of Petrenko are known substitutes in the art of heating and replace the inductive heaters of Dichek with Plasma heaters of Petrenko, MPEP 2144.06.II.
Dichek in view of Petrenko do not explicitly say the vacuum tube is metal and the vacuum tube is entirely coated with an insulation lining.
However, Shiffler that is teaches a vacuum tube having its anode/collector coated with carbonized resin plus pyro-carbon material (abstract). Also teaches the vacuum tube is metal (these anode/collector vacuum tube structure consist of stainless steel, oxygen free high conductivity (OFHC) copper or some other metal (0003)) and the vacuum tube is entirely coated with an insulation lining (the anode/collector surface of a vacuum tube is coated with a carbonized resin wherein he anode/collector is then baked sufficiently to totally carbonize the resin followed by the deposition of pyro carbon on the carbonized resin by chemical vapor deposition, (0007) and the carbonized resin anode/collector coating serves to significantly reduce secondary electrons emission, out-gassing ( 0013) and electrical shorting in the vacuum tube (0004)). 

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the plasma heater taught by Dichek in view of Petrenko to have vacuum tube to be metal and entirely coated with an insulation lining in order to reduce out-gassing and secondary electron emission through the anode/collector vacuum tube.
Regarding claim 2, Dichek in view of Petrenko teaches the sensor of claim 1, wherein the sensor body is a pitot tube (Dichek, (Pitot tube210, FIG.2)).
Regarding claim 6, Dichek discloses the sensor of claim 1, wherein the heater coil 260 is integrally formed by the sensor body (embedded in a wall defining the static cavity and/or the pitot cavity (sensor body), (0031)).
Dichek does not teach the embedded in (the integrally formed) heater coil is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 imbedded in the walls of the pitot body (sensor body) to be vacuum tube integrally formed by the sensor body (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 7, Dichek discloses the sensor of claim 1, wherein the heater coil 260 is c a separate piece inserted into the pitot body (centrally disposed in the cavity of the pitot body, (0031)).
However, Dichek does not teach the heater coil centrally disposed in the cavity of (a separate piece inserted into) the pitot body is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 centrally disposed in the cavity of the pitot body (sensor body) to be vacuum tube separately inserted into the sensor body (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 8, Dichek discloses the sensor of claim 1 (Pitot tube), wherein the heater coil 260 at least partially forms a coil within or embedded around the sensor body (portions of which are helically wrapped about (forms a coil, FIG.2) the pitot cavity 220 or otherwise disposed about the pitot cavity 220 in a generally cylindrical fashion, (0031)).
Dichek does not disclose the helically wrapped around heater coil 260 is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).

It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 to be vacuum tube helically wrapped about the pitot cavity in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 9, Dichek in view of Petrenko teaches the sensor of claim 1, wherein the vacuum tube (the gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, Dichek(0022)) includes a first end electrode and a second end electrode configured to be connected to an electrical source to provide an electrical potential (the heating coil is operably coupled to the power supply 270 (that has terminals, otherwise known as, first electrode and second electrode) that provides electrical energy to the heating coil 260, Dichek (0031)).
Dichek in view of Petrenko do not teach that the terminals to be electrically connected to power supply 270 and provide electrical energy to the heating coil 260 are configured to provide electrical potential to the inert gas within the vacuum tube.
However it would have been obvious for one of ordinary person skill in the art to modify the terminals, otherwise known as, first electrode and second electrode, that provide electrical energy to the heating coil 260 to be configured to provide electrical potential to the inert gas within the vacuum tube as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, see MPEP 2114. Il. Regarding claim 10, Dichek in view of Petrenko teaches the sensor of claim 9, wherein the (controller 132, Dichek(0026, 0027 and FIG. 1) configured to control the electrical source to provide an initial electrical potential from the electrical source between the first end electrode and second end electrode to establish a charge flow through the inert gas (configured to control the amount of voltage or electric potential delivered to the coil 120, Dichek (0026)) and wherein the controller is configured to control the electrical source to provide a second electrical potential lower than the first electrical potential after charge flow has been established, wherein the second electrical potential maintains charge flow through the inert gas (the controller 132 utilized to control energy supplied to the coil 120 from the power supply 130 uses the feedback link 133 associated with a thermocouple, and, based on a temperature sensed and/or determined using the thermocouple, the controller 132 adjust voltage (electric potential) , current (charge flow), or power output sent to the coil 12, Dichek (0026)).
Regarding claim 11, Dichek discloses an aircraft component (a pitot tube 210 used to measure speed of an aircraft, FIG.2, 0001), comprising: an aircraft component body (a wall 238 that defines a boundary 239 of the pitot tube 210, FIG.2, 0030); and a heater disposed at least partially on or at least partially within the component and configured to selectively heat the component (an inductive heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose the heater is a plasma heater that includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metal, wherein the vacuum tube is entirely coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube.
However, Petrenko that extensively teaches a method and system for removing ice from aircraft parts (0007, 0014), also teaches a plasma heater (a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210-0212)), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is  (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is (electrical conductor3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to replace the inductive heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma heater in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko. Further, one of ordinary skill in the art would recognize inductive heater of Dichek and plasma heater of Petrenko are known substitutes in the art of heating and replace the inductive heaters of Dichek with Plasma heaters of Petrenko, MPEP 2144.06.II.
Dichek in view of Petrenko do not explicitly say the vacuum tube is metal and the vacuum tube is entirely coated with an insulation lining.
Dichek in view of Petrenko do not explicitly say the vacuum tube is metal and the vacuum tube is entirely coated with an insulation lining.
metal (these anode/collector vacuum tube structure consist of stainless steel, oxygen free high conductivity (OFHC) copper or some other metal (0003)) and the vacuum tube is entirely coated with an insulation lining (the anode/collector surface of a vacuum tube is coated with a carbonized resin wherein he anode/collector is then baked sufficiently to totally carbonize the resin followed by the deposition of pyro carbon on the carbonized resin by chemical vapor deposition, (0007),the carbonized resin anode/collector coating serves to significantly reduce secondary electrons emission, out-gassing ( 0013) and electrical shorting in the vacuum tube (0004)).  
The advantage of coating the anode/collector metal vacuum tube with carbonized resin plus pyro-carbon material is to reduce out-gassing and secondary electron emission through  the anode/collector vacuum tube (abstract, (0002- 0006)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the plasma heater taught by Dichek in view of Petrenko to have vacuum tube to be metal and entirely coated with an insulation lining in order to reduce out-gassing and secondary electron emission through the anode/collector vacuum tube.
Regarding claim 12, Dichek in view of Petrenko teaches the component of claim 11, wherein the component is a pitot tube (Dichek, (Pitot tube 210, FIG.2)).
Regarding claim 16, Dichek discloses the component of claim 11, wherein the heater coil 260 is integrally formed by the component (the heater coil 260 is embedded in a wall defining the static cavity and/or the pitot cavity (component), (0031)).
However, Dichek does not teach the integrally formed by) heater coil is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).

It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 imbedded in the walls of the pitot body (component) to be vacuum tube integrally formed by the component (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 17, Dichek discloses the component of claim 11, wherein the heater coil 260 is a separate piece inserted into the component (the heater coil is centrally disposed in the cavity of the pitot body, (0031)).
 Dichek does not teach the heater coil centrally disposed in the cavity of (a separate piece inserted into) the pitot body is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 centrally disposed in the cavity of the pitot body (component) to be vacuum tube separately inserted into the component (pitot body) on order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko. 
Regarding claim 18, Dichek discloses the component of claim 11 (Pitot tube), wherein the heater coil 260 at least partially forms a coil within or embedded around the component (portions of which are helically wrapped about (forms a coil, FIG.2) the pitot cavity 220 or otherwise disposed about the pitot cavity 220 in a generally cylindrical fashion, (0031)).
Dichek does not disclose the helically wrapped around heater coil 260 is a vacuum tube.
However, Petrenko teaches plasma heating structure that is a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)).
The advantage of such plasma heater structures for de - icing as opposed the heater coil 260 is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
It would have been obvious for one of ordinary skill in the art at the time of filling to modify the heater coil 260 to be vacuum tube helically wrapped about the pitot cavity in order to focus the heating power to the ice interface which enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency as taught in Petrenko.
Regarding claim 19, Dichek in view of Petrenko teaches the component of claim 11, wherein the vacuum tube (the gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, Petrenko (0022)) includes a first end and a second end configured to be connected to an electrical source to provide an electrical potential (the two ends of the electrical conductor 3414 are connected to electrical source, Petrenko (0223, FIG.37)).
Regarding claim 20, Dichek in view of Petrenko teaches a method, comprising: heating an aircraft component with a heater to prevent icing of the aircraft component (a heating of a pitot tube with heater coil 260 disposed on the pitot body for de -icing portions (232,234,236) of the pitot body, (FIG.2, (0031,0032)).
Dichek does not disclose the heater is a plasma heater that includes a vacuum tube configured to retain an inert gas, wherein the vacuum tube is metal, wherein the vacuum tube is entirely coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube metallic body.
However, Petrenko that extensively teaches a method and system for removing ice from aircraft parts (0007, 0014), also teaches a plasma heater (a structure to prevent and remove ice and snow by utilizing electric discharge of plasma (plasma heater), (0208, 0210-0212)), wherein the plasma heater includes a vacuum tube configured to retain an inert gas (a gas filled layer between a conductor and an outer shell, (0218), wherein, a plasma-forming gases nitrogen, argon or other gases are present in the layer between the inner conductor and the outer shell, (0022)), wherein the vacuum tube is  (the tube 3400 has a gas filled layer 3410 enclosed by metallic conductive outer shell 3412 and electrical conductor 3414, Petrenko, (0223 and FIG.37), wherein the vacuum tube is coated with an insulation lining configured to prevent escape of electrical charges in the plasma through the tube (electrical conductor3302 is covered by a flexible band 3310 that has an outer wall 3312 and an inner wall 3314 that are joined and sealed together along their edges (hence, prevent leakage or escape of charges), but which are electrically insulated from each other, Petrenko, (0222 and FIG. 36)).
The advantage of such plasma heater structures for de - icing as opposed other types of heaters (inductive and resistive heating) is that in plasma heating, the ability of focusing the heating power to the ice interface enables melting a bulk of ice with little heat energy dissipated that results in heating efficiency (0131).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to replace the heater coils disposed on a pitot body of an aircraft disclosed by Dichek with a plasma heater in order to focus the heating power to the ice interface which MPEP 2144.06.II.
Dichek in view of Petrenko do not explicitly say the vacuum tube is metal and the vacuum tube is entirely coated with an insulation lining.
However, Shiffler that is teaches a vacuum tube having its anode/collector coated with carbonized resin plus pyro-carbon material (abstract). Also teaches the vacuum tube is metal (these anode/collector vacuum tube structure consist of stainless steel, oxygen free high conductivity (OFHC) copper or some other metal (0003)) and the vacuum tube is entirely coated with an insulation lining (the anode/collector surface of a vacuum tube is coated with a carbonized resin wherein he anode/collector is then baked sufficiently to totally carbonize the resin followed by the deposition of pyro carbon on the carbonized resin by chemical vapor deposition, (0007) and the carbonized resin anode/collector coating serves to significantly reduce secondary electrons emission, out-gassing ( 0013) and electrical shorting in the vacuum tube (0004)). 
The advantage of coating the anode/collector metal vacuum tube with carbonized resin plus pyro-carbon material is to reduce out-gassing and secondary electron emission through  the anode/collector vacuum tube (abstract, (0002- 0006)).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the plasma heating method taught by Dichek in view of Petrenko to have vacuum tube to be metal and entirely coated with an insulation lining in order to reduce out-gassing and secondary electron emission through the anode/collector vacuum tube.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 11 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761